
	
		II
		110th CONGRESS
		1st Session
		S. 291
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2007
			Mr. Smith (for himself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish a digital and wireless network technology
		  program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Minority
			 Serving Institution Digital and Wireless Technology Opportunity Act of
			 2007.
		2.Establishment of
			 Office
			(a)In
			 GeneralThere is established within the National Science
			 Foundation an Office of Minority Serving Institution Digital and Wireless
			 Technology to carry out the provisions of this Act.
			(b)PurposeThe
			 Office shall—
				(1)strengthen the
			 ability of eligible institutions to provide capacity for instruction in digital
			 and wireless network technologies by providing grants to, or executing
			 contracts or cooperative agreements with, those institutions to provide such
			 instruction; and
				(2)strengthen the
			 national digital and wireless infrastructure by increasing national investment
			 in telecommunications and technology infrastructure at eligible
			 institutions.
				3.Activities
			 supportedAn eligible
			 institution shall use a grant, contract, or cooperative agreement awarded under
			 this Act—
			(1)to acquire
			 equipment, instrumentation, networking capability, hardware and software,
			 digital network technology, wireless technology, and infrastructure;
			(2)to develop and
			 provide educational services, including faculty development, related to
			 science, mathematics, engineering, or technology;
			(3)to provide
			 teacher education, library and media specialist training, and preschool and
			 teacher aid certification to individuals who seek to acquire or enhance
			 technology skills in order to use technology in the classroom or instructional
			 process;
			(4)to implement
			 joint projects and consortia to provide education regarding technology in the
			 classroom with a State or State education agency, local education agency,
			 community-based organization, national non-profit organization or
			 business;
			(5)to provide
			 professional development in science, mathematics, engineering, or technology to
			 administrators and faculty of eligible institutions with institutional
			 responsibility for technology education;
			(6)to provide
			 capacity-building technical assistance to eligible institutions through remote
			 technical support, technical assistance workshops, distance learning, new
			 technologies, and other technological applications;
			(7)to foster the use
			 of information communications technology to increase scientific, mathematical,
			 engineering, and technology instruction and research; and
			(8)to develop
			 proposals to be submitted under this Act and to develop strategic plans for
			 information technology investments.
			4.Application and
			 review procedure
			(a)In
			 GeneralTo be eligible to receive a grant, contract, or
			 cooperative agreement under this Act, an eligible institution shall submit an
			 application to the Director at such time, in such manner, and accompanied by
			 such information as the Director may reasonably require. The Director, in
			 consultation with the advisory council established under subsection (b), shall
			 establish a procedure by which to accept and review such applications and
			 publish an announcement of such procedure, including a statement regarding the
			 availability of funds, in the Federal Register.
			(b)Advisory
			 CouncilThe Director shall establish an advisory council to
			 advise the Director on the best approaches for involving eligible institutions
			 in the activities described in section 3, and for reviewing and evaluating
			 proposals submitted to the program. In selecting the members of the advisory
			 council, the Director may consult with representatives of appropriate
			 organizations, including representatives of eligible institutions, to ensure
			 that the membership of the advisory council reflects participation by
			 technology and telecommunications institutions, eligible institution
			 communities, Federal agency personnel, and other individuals who are
			 knowledgeable about eligible institutions and technology issues. Any panel
			 assembled to review a proposal submitted to the program shall include members
			 from minority serving institutions. Program review criteria shall include
			 consideration of—
				(1)demonstrated need
			 for assistance under this Act; and
				(2)diversity among
			 the types of institutions receiving assistance under this Act.
				(c)Data
			 CollectionAn eligible institution that receives a grant,
			 contract, or cooperative agreement under section 2 shall provide the Office
			 with any relevant institutional statistical or demographic data requested by
			 the Office.
			(d)Information
			 DisseminationThe Director shall convene an annual meeting of
			 eligible institutions receiving grants, contracts, or cooperative agreements
			 under section 2 for the purposes of—
				(1)fostering
			 collaboration and capacity-building activities among eligible institutions;
			 and
				(2)disseminating
			 information and ideas generated by such meetings.
				5.Matching
			 requirementThe Director may
			 not award a grant, contract, or cooperative agreement to an eligible
			 institution under this Act unless such institution agrees that, with respect to
			 the costs to be incurred by the institution in carrying out the program for
			 which the grant, contract, or cooperative agreement was awarded, such
			 institution will make available (directly or through donations from public or
			 private entities) non-Federal contributions in an amount equal to 25 percent of
			 the amount of the grant, contract, or cooperative agreement awarded by the
			 Director, or $500,000, whichever is the lesser amount. The Director shall waive
			 the matching requirement for any institution or consortium with no endowment,
			 or an endowment that has a current dollar value lower than $50,000,000.
		6.Limitations
			(a)In
			 GeneralAn eligible institution that receives a grant, contract,
			 or cooperative agreement under this Act that exceeds $2,500,000, shall not be
			 eligible to receive another grant, contract, or cooperative agreement under
			 this Act until every other eligible institution that has applied for a grant,
			 contract, or cooperative agreement under this Act has received such a grant,
			 contract, or cooperative.
			(b)Awards
			 Administered by Eligible InstitutionEach grant, contract, or
			 cooperative agreement awarded under this Act shall be made to, and administered
			 by, an eligible institution, even when it is awarded for the implementation of
			 a consortium or joint project.
			7.Annual report
			 and evaluation
			(a)Annual Report
			 Required From RecipientsEach institution that receives a grant,
			 contract, or cooperative agreement under this Act shall provide an annual
			 report to the Director on its use of the grant, contract, or cooperative
			 agreement.
			(b)Evaluation by
			 DirectorThe Director, in consultation with the Secretary of
			 Education, shall—
				(1)review the
			 reports provided under subsection (a) each year; and
				(2)evaluate the
			 program authorized by section 3 on the basis of those reports every 2
			 years.
				(c)Contents of
			 EvaluationThe Director, in the evaluation, shall describe the
			 activities undertaken by those institutions and shall assess the short-range
			 and long-range impact of activities carried out under the grant, contract, or
			 cooperative agreement on the students, faculty, and staff of the
			 institutions.
			(d)Report to
			 CongressThe Director shall submit a report to the Congress based
			 on the evaluation. In the report, the Director shall include such
			 recommendations, including recommendations concerning the continuing need for
			 Federal support of the program, as may be appropriate.
			8.DefinitionsIn this Act:
			(1)Eligible
			 InstitutionThe term eligible institution means an
			 institution that is—
				(A)a historically
			 Black college or university that is a part B institution, as defined in section
			 322(2) of the Higher Education Act of
			 1965 (20 U.S.C. 1061(2));
				(B)a
			 Hispanic-serving institution, as defined in section 502(a)(5) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1101a(a)(5));
				(C)a tribally
			 controlled college or university, as defined in section 316(b)(3) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1059c(b)(3));
				(D)an Alaska
			 Native-serving institution under section 317(b) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1059d(b));
				(E)a Native
			 Hawaiian-serving institution under section 317(b) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1059d(b)); or
				(F)an institution
			 determined by the Director, in consultation with the Secretary of Education, to
			 have enrolled a substantial number of minority, low-income students during the
			 previous academic year who received assistance under subpart I of part A of
			 title IV of the Higher Education Act of
			 1965 (20 U.S.C. 1070a et seq.) for that year.
				(2)DirectorThe
			 term Director means the Director of the National Science
			 Foundation.
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Director of the National Science
			 Foundation $250,000,000 for each of the fiscal years 2008 through 2012 to carry
			 out this Act.
		
